

Exhibit 10.1


FIRST OMNIBUS AMENDMENT
THIS FIRST OMNIBUS AMENDMENT (this “Amendment”), dated as of February 14, 2020,
by and between MORGAN STANLEY BANK, N.A. (“Buyer”), MS LOAN NT-I, LLC, (“NT-I”)
MS LOAN NT-II, LLC, (“NT-II”) CLNC CREDIT 1, LLC, (“Credit 1”) CLNC CREDIT 2,
LLC, (“Credit 2”) CLNC CREDIT 1UK, LLC (“Credit 1UK”) and CLNC CREDIT 1EU, LLC
(“Credit 1EU”, together with NT-I, NT-II, Credit 1, Credit 2 and Credit 1UK,
collectively, “Seller”), CREDIT RE OPERATING COMPANY, LLC (“Guarantor”) amends
(i) that certain Second Amended and Restated Master Repurchase and Securities
Contract Agreement, dated April 23, 2019, by and between Buyer and Seller (as
the same has been or may be further amended, modified and/or restated from time
to time, the “Repurchase Agreement”), (ii) that certain Second Amended and
Restated Fee Letter, dated April 23, 2019, by and between Buyer and Seller (as
the same has been or may be further amended, modified and/or restated from time
to time, the “Fee Letter”) and (iii) the other Transaction Documents as provided
herein.
RECITALS
WHEREAS, the parties hereto desire to make certain amendments to the Repurchase
Agreement, the Fee Letter and the other Transaction Documents as provided
herein.
NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:
1.Amendment to the Repurchase Agreement.
(a)    The definition of “Facility Termination Date” in Section 2 of the
Repurchase Agreement is hereby amended and restated in its entirety as follows:
“Facility Termination Date” shall mean April 20, 2020, as the same may be
extended in accordance with Section 9(a) of this Agreement.
(b)    The definition of “Annual Fee” in Section 2 of the Repurchase Agreement
is hereby deleted in its entirety.
(c)    Section 3(r) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows:
“If any of the events described in Section 3(k), Section 3(n), Section 3(o) or
Section 3(p) result in Buyer’s election to use the LIBOR Alternate Rate or
EURIBOR Alternate Rate, or Buyer’s request for additional amounts, then Seller
shall have the option to notify Buyer in writing of its intent to terminate all
of the Transactions, terminate this Agreement and repurchase all of the
Purchased Assets without payment of any Exit Fee, Unused Fee or similar fee no
later than five (5) Business Days after such notice is given to Buyer, and such
repurchase by Seller shall be conducted pursuant to and in accordance with
Section 3(h). The election by Seller to terminate the Transactions in accordance
with this Section 3(r) shall not relieve Seller for liability with respect to
any additional amounts or increased costs actually incurred by Buyer prior to
the actual repurchase of the Purchased Assets.”




--------------------------------------------------------------------------------




(d)    Section 9(a) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows:
“Seller shall have two successive options to extend the then current Facility
Termination Date for a one (1) year period (each, an “Extension Term”) by
written notice delivered to Buyer (i) with respect to the first such Extension,
no later than thirty (30) days before April 20, 2020, and (ii) with respect to
the second Extension, no later than thirty (30) days before April 20, 2021. Each
such Extension Term shall be automatically effective without any further action
by Buyer so long as (x) no Event of Default shall exist on the then current
Facility Termination Date and (y) Seller shall have paid the Extension Fee to
Buyer on or before the then current Facility Termination Date. Thereafter, no
earlier than ninety (90) days and no later than thirty (30) days before the then
applicable Facility Termination Date, Seller may annually request an extension
of the then current Facility Termination Date for an additional Extension Term.
Such requests may be approved or denied in Buyer’s sole discretion (on the same
terms or such different terms as may be determined by Buyer at such time in its
sole discretion), and in any case shall be approved only if (1) no Default,
Event of Default or Margin Deficit shall exist on the date of Seller’s request
to extend or on the then current Facility Termination Date, (1) all
representations and warranties in this Agreement shall be true, correct,
complete and accurate in all material respects as of the date of Seller’s
request to extend and as of the then current Facility Termination Date (except
such representations which by their terms speak as of a specified date and
subject to any exceptions disclosed to Buyer in an Exception Report prior to
such date and approved by Buyer), and (1) Seller shall have paid the Extension
Fee to Buyer in accordance with the Fee Letter.”
2.    Amendment to the Fee Letter.
(a)    The definition of “Annual Fee” in Section 1 of the Fee Letter is hereby
deleted in its entirety.
(b)    Section 3 of the Fee Letter is hereby amended and restated in its
entirety as follows:
“[Intentionally omitted.]”
3.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Repurchase Agreement.
4.    Ratification and Authority.
(a)    Seller hereby represents and warrants that (i) Seller has the power and
authority to enter into this Amendment and to perform its obligations under the
Repurchase Agreement as amended hereby, the Fee Letter as amended hereby, and
the other Transaction Documents, (ii) Seller has by proper action duly
authorized the execution and delivery of this Amendment and (iii) this Amendment
has been duly executed and delivered by Seller and constitutes Seller’s legal,
valid and binding obligations, enforceable in accordance


2

--------------------------------------------------------------------------------




with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
(b)    Seller hereby (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Repurchase Agreement, the Fee Letter
and each of the other Transaction Documents, (ii) acknowledges and agrees that
such obligations remain in full force and effect, binding on and enforceable
against it in accordance with the terms of the Repurchase Agreement as amended
hereby, the Fee Letter as amended hereby and the other Transaction Documents, in
each case, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and (iii) represents, warrants and covenants that it is not in
default under the Repurchase Agreement or any of the other Transaction Documents
beyond any applicable notice and cure periods, and there are no defenses,
offsets or counterclaims against Seller’s obligations under the Repurchase
Agreement or the other Transaction Documents.
(c)    Guarantor, by its signature below, hereby (i) unconditionally approves
and consents to the execution by Seller of this Amendment and the modifications
to the Transaction Documents effected thereby, (ii) unconditionally ratifies,
confirms, renews, and reaffirms all of its obligations under the Guaranty,
(iii) acknowledges and agrees that its obligations under the Guaranty remain in
full force and effect, binding on and enforceable against it in accordance with
its terms subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and (iv) represents, warrants and covenants that it is not in default
under the Guaranty beyond any applicable notice and cure periods, and there are
no defenses, offsets or counterclaims against its obligations under the
Guaranty. Guarantor hereby represents and warrants that it has the power and
authority to enter into this Amendment and has by proper action duly authorized
the execution and delivery of this Amendment by Guarantor.
5.    Continuing Effect. Except as expressly amended by this Amendment, the
Repurchase Agreement, the Fee Letter, the Guaranty and the other Transaction
Documents remain in full force and effect in accordance with their respective
terms.
6.    References to Transaction Documents. All references to the Repurchase
Agreement and the Fee Letter in any Transaction Document, or in any other
document executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the
Repurchase Agreement and the Fee Letter, each as amended hereby, unless the
context expressly requires otherwise.
7.    Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.
BUYER:
MORGAN STANLEY BANK, N.A.,
a national banking association
By:
/s/ Christopher Schmidt
Name: Christopher Schmidt
Title: Authorized Signatory



[Signatures continue on the next page]





--------------------------------------------------------------------------------







SELLER:
MS LOAN NT-I, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President
MS LOAN NT-II, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President
CLNC CREDIT 1, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President
CLNC CREDIT 2, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President
CLNC CREDIT 1UK, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President
CLNC CREDIT 1EU, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President





--------------------------------------------------------------------------------







GUARANTOR:
CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President





